Citation Nr: 0723985	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from September 1950 to 
September 1951.  There was no overseas or combat service.  
He died in February 2000, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  During the veteran's lifetime, service connection was in 
effect for a postoperative subtotal gastrectomy with a 60 
percent evaluation from August 1966, an incisional hernia 
with intra abdominal adhesions with a 10 percent evaluation 
from February 1968, and mild thrombophlebitis of the lower 
extremities with a noncompensable evaluation from February 
1958.  

3.  The veteran died in February 2000, at age 72, from 
cardiopulmonary arrest, with no contributing factors listed 
on the certificate of death, and no competent clinical 
evidence or opinion on file shows or suggests that the 
veteran's death was in any way causally related to his 
service-connected disabilities, and two clinical opinions by 
VA physicians who reviewed the veteran's claims folder are 
against the appellant's claim for service connection for the 
cause of death.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1137, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The appellant was provided formal VCAA notice in February 
2002, prior to the issuance of the initial adverse rating 
decision now on appeal from November 2002.  This notice 
informed her of the evidence necessary to substantiate her 
claim, the evidence she was responsible to submit, the 
evidence VA would collect on her behalf, and advised she 
submit any relevant evidence in her possession.  The claims 
folder reveals the appellant notified VA of multiple 
locations, both VA and private, where the veteran was treated 
during his lifetime, and attempts to obtain all of these 
records were made.  The appellant was notified of each 
attempt to obtain private medical records, and informed that 
the ultimate responsibility for obtaining these records was 
hers.  The RO complied with the duty to notify and duty to 
assist, but at no time during the pendency of the appeal did 
the appellant provide VA with a properly completed medical 
release form for the veteran's terminal hospitalization 
records at the Norton Audubon Hospital.  She was informed of 
this fact in statements of the case issued in April 2004 and 
August 2006.  The veteran's claims folder, including all 
evidence collected during the development of this appeal were 
twice referred for review by VA physicians with the 
production of opinions consistent with VCAA at 38 U.S.C.A. 
§ 5301A (d).  VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
heart disease, which are shown to become manifest to a 
compensable degree within one year from the date of service 
separation. 38 U.S.C.A. §§ 1101, 1110, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107 b).

Analysis:  The veteran is shown to have been separated from 
service as a result of duodenal ulcer.  He underwent a 
gastric resection in March 1955, which was complicated by 
jaundice, hemorrhage, pleural effusion, and continued 
drainage.  During the veteran's lifetime he was granted 
service connection for postoperative subtotal gastrectomy, 
pancreatic fistula and subphrenic abscess, cholecystectomy 
and choledochojejunostomy with a 60 percent evaluation 
effective from August 1966.  He received a temporary total 
evaluation for some three months in 1978 for additional 
surgery, but the stabilized evaluation returned to 60 percent 
effective from May 1978.  The veteran was also granted 
service connection for an incisional hernia with intra 
abdominal adhesions with a 10 percent evaluation effective 
from February 1968, and mild thrombophlebitis of the lower 
extremities with a noncompensable evaluation from February 
1958.  

The veteran was seen by VA for a general medical examination 
in October 1997.  At that time, the 70-year-old veteran was 
noted to have an extensive medical history separate and apart 
from his service-connected disabilities.  These nonservice-
connected disabilities included diabetes mellitus, glaucoma, 
chronic obstructive pulmonary disease, hypertension, status-
post urostomy secondary to bladder cancer, status-post 
pneumonia, pulmonary embolism and deep venous thrombosis of 
the left leg, and a left upper lobe cavity lesion.  The 
examining physician noted that the veteran's postgastrectomy 
and pancreatic fistula left him with abdominal scars.  These 
scars had no positive adhesions and were nontender without 
keloids.  There was no localized swelling, atrophy or 
tenderness of the upper or lower extremities, and he had full 
range of motion of the upper and lower extremities.

The Kentucky Certificate of Death reports that the veteran 
died in February 2000, at age 72, from cardiopulmonary 
arrest.  This death certificate includes no other listed 
causes or contributors to the veteran's death.  

In October 2002, the veteran's claims folder was referred to 
a VA doctor for review and the production of opinions.  The 
reviewing physician noted that the veteran had a history of 
multiple medical problems including transitional cell 
carcinoma of the bladder, with status-post cystectomy, 
prostatectomy, and ileal conduit and right hydronephrosis, 
status-post splenectomy, status-post right carotid 
endarterectomy, chronic obstructive pulmonary disease (COPD), 
diabetes mellitus Type II, hypothyroid, mitral valve 
prolapse, hypertension, and history of GI bleed secondary to 
duodenal ulcer.  He also had a history of deep vein 
thrombosis and pulmonary embolism.  He was followed by the 
Anticoagulation Clinic at the Louisville VA Medical Center 
and was on Coumadin.  The physician wrote that there were no 
VA medical records regarding the veteran after July 1999, and 
no more C-file after November 1999.  This physician wrote 
that there were no records from the Norton Audubon Hospital 
as to what the patient's medical condition was at the time he 
died.  The death certificate on file only stated that cause 
of death was cardiopulmonary arrest.  This physician 
contacted the Louisville RO stating that other records were 
needed, and was informed that additional records were 
requested from the surviving spouse, but they were not 
forthcoming.  The physician stated that it was impossible to 
provide an opinion as to whether lower extremity 
thrombophlebitis contributed to his cause of death, but the 
physician stated that it was unlikely that there was any 
contribution.

In April 2004, the veteran's file was again referred for 
review and the production of an opinion by a VA physician 
(not the same doctor who reviewed the file earlier in October 
2002).  This doctor also noted that there were no hospital 
records available from the time of the veteran's death.  He 
also noted that the veteran had a very complex medical 
history including multiple chronic diseases such as past 
heart attack, carotid artery stenosis, splenectomy, bladder 
cancer, COPD, diabetes, extensive small vessel disease of the 
brain, history of a pulmonary embolism, hypertension, mitral 
valve disease, and hydronephrosis.  It was again noted that 
the death certificate only listed cardiopulmonary arrest, 
with no reported secondary conditions.  The doctor wrote that 
the difficulty was that cardiopulmonary arrest was a very 
general description and did not shed light on the specifics 
behind the cause of death.  The physician did state, however, 
that thrombophlebitis as a cause of death would be extremely 
unusual, and he was not familiar with any cases of 
thrombophlebitis giving rise to cardiopulmonary arrest.  This 
physician opined that it was much more likely that the 
veteran's cause of death was linked with his severe vascular 
disease along with a history of heart disease, COPD, and a 
past history of cancer along with significant risk factors 
for vascular disease including diabetes and hypertension.  It 
was most likely that the veteran's cause of death was related 
to one or more of the above-mentioned chronic medical 
conditions, and it was most likely not related to the 
veteran's thrombophlebitis.

A clear preponderance of the evidence on file is against the 
appellant's claim for service connection for cause of the 
veteran's death.  As is discussed in this opinion and the 
veteran's claims folder, the veteran, unfortunately, had an 
extensive medical history with a number of serious chronic 
diseases which were unrelated to service.  There is a 
complete absence of any competent medical opinion or other 
objective evidence which in any way shows or suggests that 
the veteran's death in 2000 was caused or significantly 
contributed to by his service-connected disabilities of 
postoperative subtotal gastrectomy, incisional hernia or mild 
lower extremity thrombophlebitis.  Indeed, thrombophlebitis 
was rated as noncompensable from the time service connection 
was granted in February 1958, until the veteran died.  

On the other hand, there are on file two competent clinical 
opinions by separate physicians who reviewed all of the 
available evidence, each of whom stated that it was unlikely 
that the cause of the veteran's death was related to 
incidents of military service.  The RO attempted to develop 
this claim in accordance with the provisions of the Veterans 
Claims Assistance Act, but the Certificate of Death is 
extremely nonspecific about the actual cause of death, and 
although the appellant was notified of the evidence necessary 
to substantiate her claim, and that the veteran's terminal 
hospitalization records were unavailable for review, she did 
not provide this evidence to VA nor did she provide a 
properly completed medical release form so that VA might 
collect the records on her behalf.  The representative in 
this case has argued that VA should refer the appeal for an 
independent expert medical opinion, but this is certainly not 
warranted in this case, since there are already two competent 
clinical opinions on file.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


